CATHODES AND ELECTROLYTES FOR RECHARGEABLE MAGNESIUM BATTERIES AND METHODS OF MANUFACTURE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Species 1, claims 1-12 in the reply filed on 8/15/2022 is acknowledged.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14/325,891 and 15/897,721, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither one of these applications disclose the Chevrel phase of a formula Mo6Z18-yZ2y derived from a precursor material of a formula MxMo6Z18-yZ2y, wherein M is a metallic element, 'x' is a number from greater than 0 to 4, 'y' is a number from greater than 0 to less than 8 and each of Z1 and Z2 is a different chalcogen with or without the presence of oxygen. As such, when Applicant filed a continuation-in-part whose claims are not supported by the parent applications, the effective filing date is the filing date of the child CIP, which in this case is 10/30/2020. (See MPEP 2133.01).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurbach et al. (US 2008/0182176 A1).
Regarding claims 1-5, Aurbach et al. teach an electrochemical cell, comprising: an alkali-metal-containing anode (Abstract discloses an anode comprising magnesium.); a cathode, comprising: Chevrel phase of a formula Mo6Z18-yZ2y derived from a precursor material of a formula MxMo6Z18-yZ2y, wherein M is a metallic element, 'x' is a number from greater than 0 to 4, 'y' is a number from greater than 0 to less than 8 and each of Z1 and Z2 is a different chalcogen with or without the presence of oxygen (Example 1 discloses making a cathode comprising a Chevrel phase compound represented by formula Mo6S8-ySey derived from Cu2.5Mo6S8-ySey wherein y is higher than 1 and lower than 2.) and an electrolyte (Claim 3).
Regarding claim 12, Aurbach et al. teach the electrochemical cell of claim 1, wherein the said electrochemical cell is a rechargeable battery (Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aurbach et al. (US 2008/0182176 A1) as applied to claim 1 above, and further in view of Gofer et al. (US 2005/0220699 A1).
Regarding claim 6, Aurbach et al. teach the electrochemical cell of claim 1. Further, Aurbach teaches wherein M is copper (Example 1) and Z1 is sulfur and Z2 is selenium (Example 1 discloses making a cathode comprising a Chevrel phase compound represented by formula Mo6S8-ySey derived from Cu2.5Mo6S8-ySey wherein y is higher than 1 and lower than 2.). However, they do not teach wherein ‘x’ is 2.
Gofer et al. teach processing Chevrel materials for cathode catalysts (Paragraph 0024 and abstract). Further, Gofer et al. teach the product produced has a formula MxMo6S6-ySey wherein x is 1-4 (Paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Aurbach with Gofer in order to improve capacity.
Regarding claim 7, Aurbach et al. teach the electrochemical cell of claim 1. However, they do not teach wherein the precursor material is formed from a mixture of MZ1, MZ2, MoZ21, MoZ22 and molybdenum.
Gofer et al. teach Sulfur can be replaced partially or completely by selenium. Suitable sources for selenium in this case are metal selenides such as MoSe2, CuSe, CuSe2, NiSe, ZnSe. The product produced using such starting materials has a formula as follows: MxMo6S6-ySey wherein x is 1-4 (Paragraph 0022). 
While Gofer, in addition to Aurbach, do not specifically teach mixing these materials together with Mo to produce the Chevrel phase material, it would have been obvious to one of ordinary skill in the art to mix the metal sulfides and selenides as disclosed in Gofer to yield the precursor as disclosed in paragraph 0019 of Gofer. However, these are product claims and as such this is simply a matter of product by process.
MPEP 2113 Product by Process Claims
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aurbach et al. (US 2008/0182176 A1) and Gofer et al. (US 2005/0220699 A1) as applied to claim 1 above and further in view of Nanjundaswamy et al. (Inorg. Chem. 1987, 26, 4286-4288).
Regarding claim 8, the combination of Aurbach and Gofer et al. teach the electrochemical cell of claim 1. Further, Gofer et al. teach wherein the Chevrel-phase material is of a formula Mo6S8 which is derived from a precursor material of a formula Cu2Mo6Z18-yZ2y (Paragraph 0019-0024). However, they do not teach wherein said precursor material is derived from a mixture of ammonium tertathiomolybdate and anhydrous copper chloride in the presence of anhydrous N,N-dimethylformamide.
Nanjundaswamy et al. teach a method of synthesizing Chevrel phase MxMo6S8 which involves combining stoichiometric amounts of ammonium tetrathiomolybdate, anhydrous copper chloride and N,N dimethylformamide to form a mixture. (Experimental Section discloses adding DMF to ammonium tetrathiomolybdate and a metal chloride, wherein the metal can be copper.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the precursor material preparation methods of Aurbach and Gofer with that of Nanjundaswamy in order to provide an easy, energy-saving route for preparing complex metal oxides, some of which are metastable or a cannot be prepared otherwise by a direct solid-state reaction. However, these are product claims and as such this is simply a matter of product by process.
MPEP 2113 Product by Process Claims
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aurbach et al. (US 2008/0182176 A1) and Gofer et al. (US 2005/0220699 A1) as applied to claim 1 above and further in view of Doe et al. (US 2011/0159381 A1).
Regarding claims 9 and 10, the combination of Aurbach and Gofer et al. teach the electrochemical cell of claim 1. However, they do not teach wherein the electrolyte comprises amidomagnesium-based magnesium salt transmetallated with aluminum salt or wherein the electrolyte comprises a solution of phenyl magnesium chloride-aluminum chloride and amidomagnesium-based magnesium salt transmetallated with an aluminum salt electrolyte.
Doe et al. teach a magnesium battery electrode (Abstract) which has an electrolyte comprising amidomagnesium-based magnesium salt transmetallated with aluminum salt or wherein the electrolyte comprises a solution of phenyl magnesium chloride-aluminum chloride and amidomagnesium-based magnesium salt transmetallated with an aluminum salt electrolyte. (Paragraph 0054)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the electrolytes of Aurbach and Gofer with that of Doe in order to improve capacity

Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claim 11 is not disclosed in the cited prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729